
EXHIBIT 10.2
 
                                                                                                                           
 [image00003.jpg]
 


May 10, 2018


STRICTLY CONFIDENTIAL


CytRx Corporation
11726 San Vicente Blvd., Suite 650
Los Angeles, CA 90049
Attn:  John Y. Caloz, Chief Financial Officer


Dear Mr. Caloz:


This letter agreement (this "Agreement") constitutes the agreement between CytRx
Corporation (the "Company") and H.C. Wainwright & Co., LLC ("Wainwright"), that
Wainwright shall serve as the exclusive agent, advisor or underwriter in any
offering (each, an "Offering") of securities of the Company ("Securities")
during the Term (as defined below) of this Agreement.  The terms of each
Offering and the Securities issued in connection therewith shall be mutually
agreed upon by the Company and Wainwright and nothing herein implies that
Wainwright would have the power or authority to bind the Company and nothing
herein implies that the Company shall have an obligation to issue any
Securities.  It is understood that Wainwright's assistance in an Offering will
be subject to the satisfactory completion of such investigation and inquiry into
the affairs of the Company as Wainwright deems appropriate under the
circumstances and to the receipt of all internal approvals of Wainwright in
connection with the transaction.  The Company expressly acknowledges and agrees
that Wainwright's involvement in an Offering is strictly on a reasonable best
efforts basis and that the consummation of an Offering will be subject to, among
other things, market conditions.  The execution of this Agreement does not
constitute a commitment by Wainwright to purchase the Securities and does not
ensure a successful Offering of the Securities or the success of Wainwright with
respect to securing any other financing on behalf of the Company.  Wainwright
may retain other brokers, dealers, agents or underwriters on its behalf in
connection with an Offering.


A. Compensation; Reimbursement.  At the closing of each Offering (each, a
"Closing"), the Company shall compensate Wainwright as follows:


1. Cash Fee.  The Company shall pay to Wainwright a cash fee, or as to an
underwritten Offering an underwriter discount, equal to 6.0% of the aggregate
gross proceeds raised in such Offering. The cash fee, or underwriter discount,
shall be reduced to 3% of the aggregate gross proceeds raised from the investors
who are listed on Exhibit A hereto. 


2. Expense Allowance.  Out of the proceeds of each Closing, the Company also
agrees to pay Wainwright $25,000 for non-accountable expenses of Wainwright in
connection with the Offering; plus the additional reimbursable amount payable by
the Company pursuant to Paragraph D.2 hereunder; (provided, however, that such
reimbursement amount in no way limits or impairs the indemnification and
contribution provisions of this Agreement).


3. Tail Fee.  Wainwright shall be entitled to compensation under clauses (1) and
(2) hereunder, calculated in the manner set forth therein, with respect to any
public or private offering or other financing or capital-raising transaction of
any kind ("Tail Financing") to the extent that such financing or capital is
provided to the Company by investors whom Wainwright had contacted during the
Term, or introduced, directly or indirectly, to the Company during Term, if such
Tail Financing is consummated at any time within the 3-month period following
the expiration or termination of this Agreement.


4. Right of Participation.  If within the 12-month period following consummation
of such Offering, the Company or any of its subsidiaries (a) decides to finance
or refinance any indebtedness using a manager or agent, Wainwright (or any
affiliate designated by Wainwright) shall have the right to act as joint lead
book runner, joint lead manager, joint lead placement agent or joint lead agent
with respect to such financing or refinancing, provided that Wainwright (or any
affiliate designated by Wainwright) shall be entitled to at least 30% of the
economics of such financing or refinancing, or (b) decides to raise funds by
means of a public offering or a private placement of equity or debt securities
using an underwriter or placement agent, Wainwright (or any affiliate designated
by Wainwright) shall have the right to act as  joint lead book runner, joint
lead underwriter or joint lead placement agent for such financing provided that
Wainwright (or any affiliate designated by Wainwright) shall be entitled to at
least 30% of the economics of such financing. If Wainwright or one of its
affiliates decides to accept any such engagement, the agreement governing such
engagement will contain, among other things, provisions for customary fees for
transactions of similar size and nature and the provisions of this Agreement,
including indemnification, which are appropriate to such a transaction.
Engagement - Page 1

--------------------------------------------------------------------------------



B. Term and Termination of Engagement; Exclusivity.  The term of Wainwright's
exclusive engagement will begin on the date hereof and end 30 days after the
date hereof (the "Term").  Notwithstanding anything to the contrary contained
herein, the Company agrees that the provisions relating to the payment of fees,
reimbursement of expenses, right of first refusal, tail, indemnification and
contribution, confidentiality, conflicts, independent contractor and waiver of
the right to trial by jury will survive any termination or expiration of this
Agreement.  Notwithstanding anything to the contrary contained herein, the
Company has the right to terminate the Agreement for cause in compliance with
FINRA Rule 5110(f)(2)(D)(ii). The exercise of such right of termination for
cause eliminates the Company's obligations with respect to the provisions
relating to the tail fees and right of first refusal. Notwithstanding anything
to the contrary contained in this Agreement, in the event that an Offering
pursuant to this Agreement shall not be carried out for any reason whatsoever
during the Term, the Company shall be obligated to pay to Wainwright its actual
and accountable out-of-pocket expenses related to an Offering (including the
fees and disbursements of Wainwright's legal counsel). During Wainwright's
engagement hereunder: (i) the Company will not, and will not permit its
representatives to, other than in coordination with Wainwright, contact or
solicit institutions, corporations or other entities or individuals as potential
purchasers of the Securities and (ii) the Company will not pursue any financing
transaction which would be in lieu of an Offering. Furthermore, the Company
agrees that during Wainwright's engagement hereunder, all inquiries, whether
direct or indirect, from prospective investors will be referred to Wainwright
and will be deemed to have been contacted by Wainwright in connection with an
Offering. Additionally, except as set forth hereunder, the Company represents,
warrants and covenants that no brokerage or finder's fees or commissions are or
will be payable by the Company or any subsidiary of the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other third-party with respect to any Offering.


C. Information; Reliance.  The Company shall furnish, or cause to be furnished,
to Wainwright all information reasonably requested by Wainwright for the purpose
of rendering services hereunder (all such information being the "Information"). 
In addition, the Company agrees to make available to Wainwright upon reasonable
request from time to time the officers, directors, accountants, counsel and
other advisors of the Company. The Company recognizes and confirms that
Wainwright (a) will use and rely on the Information, including any documents
provided to investors in each Offering (the "Offering Documents" which shall
include any Purchase Agreements (as defined below)), and on information
available from generally recognized public sources in performing the services
contemplated by this Agreement without having independently verified the same;
(b) does not assume responsibility for the accuracy or completeness of the
Offering Documents or the Information and such other information; and (c) will
not make an appraisal of any of the assets or liabilities of the Company.  Upon
reasonable request, the Company will meet with Wainwright or its representatives
to discuss all information relevant for disclosure in the Offering Documents and
will cooperate in any investigation undertaken by Wainwright thereof, including
any document included or incorporated by reference therein.  At each Offering,
at the request of Wainwright, the Company shall deliver such legal letters,
comfort letters and officer's certificates, all in form and substance reasonably
satisfactory to Wainwright and its counsel as is customary for such Offering. 
Wainwright shall be a third party beneficiary of any representations,
warranties, covenants and closing conditions made by the Company in any Offering
Documents, including representations, warranties, covenants and closing
conditions made to any investor in an Offering.


D. Related Agreements.  At each Offering, the Company shall enter into the
following additional agreements:


1. Best Efforts Offering.  If an Offering is on a best efforts basis, the sale
of Securities to the investors in the Offering will be evidenced by a purchase
agreement ("Purchase Agreement") between the Company and such investors in a
form reasonably satisfactory to the Company and Wainwright.  Prior to the
signing of any Purchase Agreement, officers of the Company with responsibility
for financial affairs will be available to answer inquiries from prospective
investors.


2. Escrow and Settlement.  In respect of each Offering, the Company and
Wainwright shall enter into an escrow agreement with a third party escrow agent,
which may also be Wainwright's clearing agent, pursuant to which Wainwright's
compensation and expenses shall be paid from the gross proceeds of the
Securities sold.  If the Offering is settled in whole or in part via delivery
versus payment ("DVP"), Wainwright shall arrange for its clearing agent to
provide the funds to facilitate such settlement. The Company shall bear the cost
of the escrow agent and shall reimburse Wainwright for the actual out of pocket
cost of such clearing agent settlement and financing, if any, of $10,000.


E. Confidentiality.  In the event of the consummation or public announcement of
any Offering, Wainwright shall have the right to disclose its participation in
such Offering, including, without limitation, the Offering at its cost of
"tombstone" advertisements in financial and other newspapers and journals.
Engagement - Page 2

--------------------------------------------------------------------------------



F. Indemnity.


1. In connection with the Company's engagement of Wainwright as Offering agent,
the Company hereby agrees to indemnify and hold harmless Wainwright and its
affiliates, and the respective controlling persons, directors, officers,
members, shareholders, agents and employees of any of the foregoing
(collectively the "Indemnified Persons"), from and against any and all claims,
actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, (collectively a "Claim"), that are (A)
related to or arise out of (i) any actions taken or omitted to be taken
(including any untrue statements made or any statements omitted to be made) by
the Company, or (ii) any actions taken or omitted to be taken by any Indemnified
Person in connection with the Company's engagement of Wainwright, or (B)
otherwise relate to or arise out of Wainwright's activities on the Company's
behalf under Wainwright's engagement, and the Company shall reimburse any
Indemnified Person for all expenses (including the reasonable fees and expenses
of counsel) as incurred by such Indemnified Person in connection with
investigating, preparing or defending any such claim, action, suit or
proceeding, whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party.  The Company will not, however, be
responsible for any Claim that is finally judicially determined to have resulted
from the gross negligence or willful misconduct of any person seeking
indemnification for such Claim.  The Company further agrees that no Indemnified
Person shall have any liability to the Company for or in connection with the
Company's engagement of Wainwright except for any Claim incurred by the Company
as a result of such Indemnified Person's gross negligence or willful misconduct.


2. The Company further agrees that it will not, without the prior written
consent of Wainwright, settle, compromise or consent to the entry of any
judgment in any pending or threatened Claim in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.


3. Promptly upon receipt by an Indemnified Person of notice of any complaint or
the assertion or institution of any Claim with respect to which indemnification
is being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses.  If the Company is requested
by such Indemnified Person, the Company will assume the defense of such Claim,
including the employment of counsel reasonably satisfactory to such Indemnified
Person and the payment of the fees and expenses of such counsel. In the event,
however, that legal counsel to such Indemnified Person reasonably determines
that having common counsel would present such counsel with a conflict of
interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and the Company, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to the
Company, then such Indemnified Person may employ its own separate counsel to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel.  Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Party
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert crossclaims, or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof. 
Notwithstanding anything herein to the contrary, it is agreed that the Company
shall not, in connection with any proceeding or related proceedings, be liable
for the fees and expenses of more than one separate firm for all Indemnified
Persons.  In addition, with respect to any Claim in which the Company assumes
the defense, the Indemnified Person shall have the right to participate in such
Claim and to retain his, her or its own counsel therefor at his, her or its own
expense.


4. The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Wainwright is the Indemnified Person), the Company and Wainwright shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and Wainwright on the other, in connection with Wainwright's
engagement referred to above, subject to the limitation that in no event shall
the amount of Wainwright's contribution to such Claim exceed the amount of fees
actually received by Wainwright from the Company pursuant to Wainwright's
engagement.  The Company hereby agrees that the relative benefits to the
Company, on the one hand, and Wainwright on the other, with respect to
Wainwright's engagement shall be deemed to be in the same proportion as (a) the
total value paid or proposed to be paid or received by the Company pursuant to
the applicable Offering (whether or not consummated) for which Wainwright is
engaged to render services bears to (b) the fee paid or proposed to be paid to
Wainwright in connection with such engagement.


5. The Company's indemnity, reimbursement and contribution obligations under
this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Party may have at law
or at equity and (b) shall be effective whether or not the Company is at fault
in any way.
Engagement - Page 3

--------------------------------------------------------------------------------



G. Limitation of Engagement to the Company.  The Company acknowledges that
Wainwright has been retained only by the Company, that Wainwright is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that the Company's engagement of Wainwright is not deemed
to be on behalf of, and is not intended to confer rights upon, any shareholder,
owner or partner of the Company or any other person not a party hereto as
against Wainwright or any of its affiliates, or any of its or their respective
officers, directors, controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the "Exchange Act")), employees or agents.  Unless otherwise expressly
agreed in writing by Wainwright, no one other than the Company is authorized to
rely upon this Agreement or any other statements or conduct of Wainwright, and
no one other than the Company is intended to be a beneficiary of this
Agreement.  The Company acknowledges that any recommendation or advice, written
or oral, given by Wainwright to the Company in connection with Wainwright's
engagement is intended solely for the benefit and use of the Company's
management and directors in considering a possible Offering, and any such
recommendation or advice is not on behalf of, and shall not confer any rights or
remedies upon, any other person or be used or relied upon for any other
purpose.  Wainwright shall not have the authority to make any commitment binding
on the Company.  The Company, in its sole discretion, shall have the right to
reject any investor introduced to it by Wainwright.


H. Limitation of Wainwright's Liability to the Company.  Wainwright and the
Company further agree that neither Wainwright nor any of its affiliates or any
of its their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Wainwright and that are finally judicially determined to have resulted
solely from the gross negligence or willful misconduct of Wainwright.


I. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein.  Any disputes that arise under this
Agreement, even after the termination of this Agreement, will be heard only in
the state or federal courts located in the City of New York, State of New York. 
The parties hereto expressly agree to submit themselves to the jurisdiction of
the foregoing courts in the City of New York, State of New York. The parties
hereto expressly waive any rights they may have to contest the jurisdiction,
venue or authority of any court sitting in the City and State of New York.  In
the event Wainwright or any Indemnified Person is successful in any action, or
suit against the Company, arising out of or relating to this Agreement, the
final judgment or award  entered shall be entitled to have and recover from the
Company the costs and expenses incurred in connection therewith, including its
reasonable attorneys' fees.  Any rights to trial by jury with respect to any
such action, proceeding or suit are hereby waived by Wainwright and the Company.


J. Notices.  All notices hereunder will be in writing and sent by certified
mail, hand delivery, overnight delivery or fax, if sent to Wainwright, at the
address set forth on the first page hereof, e-mail: notices@hcwco.com,
Attention: Head of Investment Banking, and if sent to the Company, to the
address set forth on the first page hereof, fax number __________________
Attention: Chief Executive Officer.  Notices sent by certified mail shall be
deemed received five days thereafter, notices sent by hand delivery or overnight
delivery shall be deemed received on the date of the relevant written record of
receipt, and notices delivered by fax shall be deemed received as of the date
and time printed thereon by the fax machine.


K. Conflicts.  The Company acknowledges that Wainwright and its affiliates may
have and may continue to have investment banking and other relationships with
parties other than the Company pursuant to which Wainwright may acquire
information of interest to the Company. Wainwright shall have no obligation to
disclose such information to the Company or to use such information in
connection with any contemplated transaction.
Engagement - Page 4

--------------------------------------------------------------------------------



L. Anti-Money Laundering.  To help the United States government fight the
funding of terrorism and money laundering, the federal laws of the United States
requires all financial institutions to obtain, verify and record information
that identifies each person with whom they do business. This means we must ask
you for certain identifying information, including a government-issued
identification number (e.g., a U.S. taxpayer identification number) and such
other information or documents that we consider appropriate to verify your
identity, such as certified articles of incorporation, a government-issued
business license, a partnership agreement or a trust instrument.


M. Miscellaneous.  The Company represents and warrants that it has all requisite
power and authority to enter into and carry out the terms and provisions of this
Agreement and the execution, delivery and performance of this Agreement does not
breach or conflict with any agreement, document or instrument to which it is a
party or bound.   This Agreement shall not be modified or amended except in
writing signed by Wainwright and the Company.  This Agreement shall be binding
upon and inure to the benefit of both Wainwright and the Company and their
respective assigns, successors, and legal representatives.  This Agreement
constitutes the entire agreement of Wainwright and the Company with respect to
this Offering and supersedes any prior agreements with respect to the subject
matter hereof.  If any provision of this Agreement is determined to be invalid
or unenforceable in any respect, such determination will not affect such
provision in any other respect, and the remainder of the Agreement shall remain
in full force and effect.  This Agreement may be executed in counterparts
(including facsimile counterparts), each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.


                                                                                                                                     
*********************
 


In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.


                                                                  Very truly
yours,
 

  H.C. WAINWRIGHT & CO., LLC          
 
By:
/s/ EDWARD D. SILVERA       Name: Edward D. Silvera       Title: Chief Operating
Officer          

[image1.jpg]

       Accepted and Agreed                CYTRX CORPORATION          
 
By:
/s/ JOHN Y. CALOZ       Name: John Y. Caloz       Title: Chief Financial Officer
         

 
 
Engagement - Page 5

--------------------------------------------------------------------------------

EXHIBIT A


List of investors for which Wainwright will receive 3% cash fee


Fairmont Advisors' clients (Russian contact)
 


Engagement - Page 6